DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter
Regarding to claim 9, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it fails to positively recite a physical structure to embody the claimed limitations.  Under a broad reasonable interpretation elements disclosed in the limitation can be supported with software programs.
Regarding to claims 10-15, they are rejected on same rational as claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-10, 12 and 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Anderson et Al. ((US 8769531 B2; hereinafter, Anderson).

Regarding to claim 1,  Anderson teaches a method comprising: identifying a management node and an infrastructure node external to the management node in a cloud computing environment, ([ Col 2, lines 2-4]  identifying a set of virtual machine (VM) instances (management node and infrastructure node) in the networked computing environment that are potential candidates for optimization; [Col 1, lines 7-11] discloses cloud computing environment.)
wherein the management node is to execute a centralized management service ([Col 15, line 6] See VM instance1) and the external infrastructure node ([Col 15, line 8] See VM instance1) VMinstance2)is to execute a first infrastructure service that handles at least one infrastructure network function for the centralized management service;  ([Col 4, lines 37-43]  Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services 
deploying a second infrastructure service on the management node; ([Col 15, lines 25 -28] Discloses copying VM Instance2's service instance (deploying second infrastructure service) in to VM instance1 (management node).
replicating data in the first infrastructure service to the second infrastructure service; and  ([Col 15, lines 20 -30] This will initiate the service consolidation code written by the image provider to connect to VM instances 2 (first infrastructure service) and pull/propagate over all information necessary to continue VM instances 2's services on VM instances 1 (Second infrastructure service) copied in management node) 
repointing the centralized management service in the management node to the second infrastructure service such that the second infrastructure service is to operate within the management node.  ([Col 15, lines 32-44] Since the VM instances in VM instances 2's (first infrastructure service) project have access to VM instances 1 (second infrastructure service) via the previously opened pinholes, all the service connections can now be updated. …. This update will change all VM instances 2 pointers to VM instances 1 instead. An example of the 

Regarding to claim 2, the method of claim 1, Anderson teaches further comprising: decommissioning the infrastructure node upon repointing the centralized management service in the management node to the second infrastructure service.  ([Col 16, lines 4-7]  Once all the services previously running on VM instances 2 have been transferred over to VM instances 1 and all VM instances 2 pointers have been changed (repointing), VM instances 2 can safely be deleted.)

Regarding to claim 5, the method of claim 1, Anderson teaches wherein replicating data in the first infrastructure service to the second infrastructure service comprises: setting the second infrastructure service on the management node in a replication mode with the first infrastructure service on the infrastructure node.  ([Col 15, lines 20 -30] This will initiate the service consolidation code written by the image provider to connect to VM instances 2 (first infrastructure service) and pull/propagate over all information necessary to continue VM instances 2's services on VM instances 1 (setting second infrastructure service on the management node in replication mode)

Regarding to claim 6, The method of claim 1, Anderson teaches wherein repointing the centralized management service in the management node to the second infrastructure service is to convert the management node into an embedded node with an embedded infrastructure 
Regarding to claim 7, The method of claim 1, Anderson teaches wherein deploying the second infrastructure service on the management node comprises: deploying infrastructure service binaries with an installation package on the management node; and  ([Col 15, lines 12-13]  Move (deploying ) Services (implementation defined by the ISV image ( binaries) provider)
configuring the second infrastructure service on the management node with the deployed infrastructure service binaries.   ([Col 15, lines 20 -30] This will initiate the service consolidation code written by the image provider to connect to VM instances 2 (first infrastructure service) and pull/propagate over all information necessary to continue VM instances 2's services on VM instances 1 (Second infrastructure service copied in management node)
Regarding to claim 8, The method of claim 1, Anderson teaches wherein the management node and the infrastructure node are identified in response to receiving a request to combine the external infrastructure node and the management node.  ([Col 9, lines 31-51] discloses factors that determine opportunities (request) for consolidating (combining) VM instances (infrastructure and management nodes)).

Regarding to claims 9 and 16, they are rejected on the same rational as claim 1.
Regarding to claims 10 and 17, they are rejected on the same rational as claim 2.
Regarding to claims 12 and 18, they are rejected on the same rational as claim 5.
Regarding to claim 13, it is rejected on same rational as claim 6.
Regarding to claim  14 and 19, they are rejected on the same rational as claim 7.
Regarding to claim  15 and 20, they are rejected on the same rational as claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et Al. ((US 8769531 B2; hereinafter, Anderson), and in further view of  Adams, et al (US 20130254847 A1; hereinafter, Adams), and in further view of  Caldato, et al. (US 20190102157 A1; hereinafter, Caldato).

Regarding to claim 3, the method of claim 1, Anderson doesn’t explicitly teach wherein the at least one infrastructure network function is selected from a group consisting of Single Sign-On, license management, certificate management, active directory federation service, external identity management service, and server reservation, and wherein each centralized management service is a centralized management application to centrally manage virtual machines and physical servers in the cloud computing environment.
Adams from analogues endeavor teaches wherein the at least one infrastructure network function is selected from a group consisting of Single Sign-On, license management, certificate management, active directory federation service, external identity management service, and server reservation, and (Adams [Abstract] discloses SSO, [0024] active directory, [0005]  federation services as part of network infrastructure function in cloud computing environment.)
Anderson and Adams don’t explicitly teach wherein each centralized management service is a centralized management application to centrally manage virtual machines and physical servers in the cloud computing environment.
Caldato from analogues endeavor teaches wherein each centralized management service is a centralized management application to centrally manage virtual machines and physical servers in the cloud computing environment.  (Caldato See Fig. 2, discloses a VM instance (infrastructure node and management node) can be selected from a physical host computing system, a virtual machine, and a container. [0054] This hardware may include servers, storage, networking hardware, disk arrays, software libraries, and virtualization utilities (infrastructure and management nodes)  such as a hypervisor layer (VM centralized 
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Adams and Caldato in to the teachings of Anderson to extend a private cloud to the customer's on-premises infrastructure, as taught by Adams; and a service-oriented architecture, as taught by Caldato. Adams’ teachings allows the customer to extend its functionality without the addition of visible infrastructure.   Caldato’s teachings provide a service-oriented architectures and cloud computing platforms break up large tasks into many small, specific tasks. Containers can be instantiated to focus on individual specific tasks, and multiple containers can then work in concert to implement sophisticated applications. The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et Al. ((US 8769531 B2; hereinafter, Anderson), and in further view of  Caldato, et al. (US 20190102157 A1; hereinafter, Caldato).

Regarding to claim 4, The method of claim 1, Anderson doesn’t explicitly teach wherein the infrastructure node and the management node are selected from a group consisting of a physical host computing system, a virtual machine, and a container.
Caldato teaches wherein the infrastructure node and the management node are selected from a group consisting of a physical host computing system, a virtual machine, and a 
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Caldato into the teachings of  Anderson to provide a service-oriented architectures and cloud computing platforms break up large tasks into many small, specific tasks. Containers can be instantiated to focus on individual specific tasks, and multiple containers can then work in concert to implement sophisticated applications, as taught by Caldato, [0007].  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 

Regarding to claim  11, it is rejected on same rational as claim  4.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-9350681-B1– Optimizing Redeployment Of Functions And Services Across Multiple Container Platforms And Installations.
US-9218196-B2 – Performing Pre-Stage Replication Of Data Associated With Virtual Machines Prior To Migration Of Virtual Machines Based On Resource Usage.
US-20160188425-A1 - Deploying Services On Application Server Cloud With High Availability
US-10462009-B1 - Replicating Customers' Information Technology (It) Infrastructures At Service Provider Networks.
US-20180159745-A1 - Orchestration Of Cloud And Fog Interactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON AREGA whose telephone number is (571)272-0122. The examiner can normally be reached on Monday - Friday from 8:30 AM to 5:00 PM (EDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild, can be reached at telephone number (571) 272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SOLOMON AREGA/Examiner, Art Unit 4164      
                                                                                                                                                                                                                                                                                                                                            /LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431